DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
Status of Claims
This action is responsive to Applicant’s response filed 10/14/2022.
Claims 1-20 are pending and have been examined. 
Claims 1 and 11 have been amended. 
Response to Arguments
  Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Waris et al. (U.S. PG Pub. No. 20140279596; hereinafter "Waris") in view of Bastiaan et al. (WIPO Publication No. WO2011/096813; hereinafter "Bastiaan") further in view of Bungard et al. (UK Patent Application No. GB 2483474A; hereinafter "Bungard").
As per claim 1, Waris teaches:
A method comprising:
Waris teaches a system and method for controlling operation of an article. (Waris: abstract, paragraphs [0034-35], Fig. 1)
coupling a communication system with an article,
Waris further teaches that a package control device (PCD) may be attached to a package. (Waris: paragraph [0034, 41, 42, 59], Fig. 3A step 330)
wherein the communication system includes a sensor for detecting an interaction event with the article, a microcontroller coupled with the sensor, and a communication interface coupled with the microcontroller;
Waris teaches that the PCD may comprise a long range communications interface (an antenna) and a short range communications interface (a sensor) for detecting an interaction event and a microcontroller. (Waris: paragraphs [0083-88, 109-112, 120])
associating the communication system with an article identifier of the article;
 Waris further teaches that one or more identifiers may be written into a package control device (PCD) and therefore teaches the association of an article identifier with an article. (Waris: paragraph [0034, 41-42, 51, 83-88, 121-123])
Waris does not appear to explicitly teach:
 receiving a communication, at a second location remote from the first location, including the article identifier from the article at the first location;
 Bastiaan, however, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) Bastiaan teaches combining the above elements with the teachings of Waris for the benefit of theft-prevention and prevention of opening of containers during goods transport. (Bastiaan: page 1 lines 3-7) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bastiaan with the teachings of Waris to achieve the aforementioned benefits.
To be thorough, and to the extent that Waris in view of Bastaiaan does not explicitly teach that the request to control the article is sent from a location remote from the article itself, Bungard teaches this element. Bungard teaches, in the context of unlocking containers in shipping, that a signal may be sent from an individual who is remote from a container (a drop box here, but taught by Waris and Bastiaan to comprise a shipping container) with an identifier (a PIN) which is received at an intermediary in the form of a base station, and used to remotely unlock the container. (Bungard: page 21, third full paragraph; see also page 1, first paragraph and page 22 final paragraph, indicating that the user was not home at the time he sent the signal) It can be seen that each element is taught by either Waris in view of Bastiaan, or by Bungard. Clarifying that the user from which the unlock signal is received is remote from the article itself does not affect the normal functioning of the elements of the claim which are taught by Waris in view of Bastiaan. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Bungard with the teachings of Waris in view of Bastiaan, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Waris in view of Bastiaan further in view of Bungard further teaches:
 authenticating an identification of the article through the article identifier based on an association of the article identifier with the communication system to verify that the communication is generated in response to the interaction event occurring at the article at the first location and being detected by the sensor of the communication system, wherein the authentication is performed remotely from the interaction event occurring at the article;
 Waris further teaches that when a user has established a NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])  Bastiaan, as outlined above, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 1-21; Figs. 1, 2A, 5) The motivation to combine Bastiaan persists. Bungard, as outlined above, teaches that a signal may be sent from an individual who is remote from a container (a drop box here, but taught by Waris and Bastiaan to comprise a shipping container) with an identifier (a PIN) which is received at an intermediary in the form of a base station, and used to remotely unlock the container. (Bungard: page 21, third full paragraph; see also page 1, first paragraph and page 22 final paragraph, indicating that the user was not home at the time he sent the signal)The motivation to combine Bungard persists.
Waris in view of Bastiaan further in view of Bungard further teaches:
 and remotely controlling operation of the article at the second location based on whether the identification of the article is authenticated.
 Waris further teaches that when a user has established a NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])  Bastiaan, as outlined above, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) The motivation to combine Bastiaan persists. Bungard, as outlined above, teaches that a signal may be sent from an individual who is remote from a container (a drop box here, but taught by Waris and Bastiaan to comprise a shipping container) with an identifier (a PIN) which is received at an intermediary in the form of a base station, and used to remotely unlock the container. (Bungard: page 21, third full paragraph; see also page 1, first paragraph and page 22 final paragraph, indicating that the user was not home at the time he sent the signal)The motivation to combine Bungard persists.
As per claim 2, Waris in view of Bastiaan further in view of Bungard teaches all of the limitations of claim 1, as outlined above, and further teaches:
sending instructions to the article to control operation of the article based on whether the identification of the article is authenticated.
 Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])  Bastiaan, as outlined above, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) The motivation to combine Bastiaan persists.
As per claim 3, Waris in view of Bastiaan further in view of Bungard teaches all of the limitations of claim 2, as outlined above, and further teaches:
refraining from sending the instructions to the article if the identification of the article fails authentication.
 Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])  Bastiaan, as outlined above, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) The motivation to combine Bastiaan persists. In teaching that the package may be unlocked only if the credentials are authenticated, Bastiaan and Waris each teach refraining from sending such instructions if the article authentication fails.
As per claim 4, Waris in view of Bastiaan further in view of Bungard teaches all of the limitations of claim 1, as outlined above, and further teaches:
storing an indication of the association of the article identifier with the communication system in an article identifier database;
Bastiaan further teaches that a server may receive updates regarding requests to change credentials (an additional individual being added comprising a request to provide a third party authorization) and updated credentials for accessing the container may be used in the future for determining whether the box may be access by a particular user and therefore teaches a central database which associates identifiers with communication systems. (Bastiaan: page 4 lines 15-20; 7 lines 1-34, Figs. 3, 5, 6) The motivation to combine Bastiaan persists.
and authenticating the identification of the article by comparing an indication associated with a provider of the communication system and the article identifier to the indication of the association of the article identifier with the communication system in the article identifier database.
 Bastiaan further teaches that a server may receive updates regarding requests to change credentials (an additional individual being added comprising a request to provide a third party authorization) and updated credentials for accessing the container may be used in the future for determining whether the box may be access by a particular user and therefore teaches a central database which associates identifiers with communication systems. (Bastiaan: page 4 lines 15-20; 7 lines 1-34, Figs. 3, 5, 6) The motivation to combine Bastiaan persists. Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package. (Waris: paragraphs [0064, 83-88, 120-125])  Bastiaan, as outlined above, teaches that authentication information regarding a request to open a container may be sent to a server, which performs the authentication by comparing received identifiers with expected identifiers, and, upon verification of the identifiers, an unlock signal may be transmitted back to the container so that the container may be opened. (Bastiaan: page 5 lines 1-2, 22-32; page 6 lines 11-13; Figs. 1, 2A, 5) The motivation to combine Bastiaan persists. In teaching that the package may be unlocked only if the credentials are authenticated, Bastiaan and Waris each teach refraining from sending such instructions if the article authentication fails.  
As per claim 5, Waris in view of Bastiaan further in view of Bungard teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the article identifier is assigned to the article concurrently with the association of the article identifier with the communication system.
 Waris further teaches that the programming of the transport instructions (including the identifier) may occur at the time of attachment of the PCD to the article. (Waris: paragraph [0051, 59])
As per claim 8, Waris in view of Bastiaan further in view of Bungard teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the interaction event includes a user activating the article.
 Waris further teaches that when a user has established an NFC connection with the PCD (detection of an interaction event), data including credentials associated with the user may be passed to the PCD so that they may be verified before access is permitted to the package and therefore teaches that the interaction event may comprise the placement of the client device proximal to the article. (Waris: paragraphs [0064, 83-88, 120-125])
As per claim 9, Waris in view of Bastiaan further in view of Bungard teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein remotely controlling operation of the article comprises controlling the article to remotely onboarding the article for operating through one or more communication networks.
 Waris further teaches that the control of the article in response to the authentication of the user's credential may comprise the authorization for onboarding a new transporter for operating the article through a new network. (Waris: paragraph [0060-62])
As per claim 11, Waris in view of Bastiaan further in view of Bungard teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
 A system for controlling an article coupled with a communication system including a sensor for detecting an interaction event with the article, the system comprising: a microcontroller coupled with the sensor, and a communication interface coupled with the microcontroller:
Waris teaches a system and method for controlling operation of an article. (Waris: abstract, paragraphs [0034-35], Fig. 1) Waris teaches that the PCD may comprise a long range communications interface (an antenna) and a short range communications interface (a sensor) for detecting an interaction event and a microcontroller. (Waris: paragraphs [0083-88, 109-112, 120])
one or more processors;
Waris further teaches that the system may be implemented via one or more computing device comprising a process which performs the functions of the system by executing instructions stored in a memory which may comprise a non-transitory computer readable storage medium. (Waris: paragraphs [0158-170], Fig. 8)
and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
 Waris further teaches that the system may be implemented via one or more computing device comprising a process which performs the functions of the system by executing instructions stored in a memory which may comprise a non-transitory computer readable storage medium. (Waris: paragraphs [0158-170], Fig. 8)
As per claims 12-15 and 18-19, Waris in view of Bastiaan further in view of Bungard teaches the limitations of these claims which are substantially identical to those of claims 2-5 and 8-9, and these claims are rejected for the same reasons as claims 2-5 and 8-9, as outlined above. 
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waris in view of Bastiaan further in view of Bungard further in view of Jones et al. (U.S. PG Pub. No. 20090096611; hereinafter "Jones").
As per claim 6, Waris in view of Bastiaan further in view of Bungard teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the article identifier is pre-assigned to the article before either or both the communication system is coupled with the article and the communication system is associated with the article. 
 Jones, however, teaches that a tag embedded into a package may be programmed with an identifier before or after being affixed to or embedded within the package. (Jones: paragraphs [0028, 32]) It can be seen that each element is taught by either Waris in view of Bastiaan further in view of Bungard, or by Jones. Encoding the identifier either before or after affixing to the package does not affect the normal functioning of the elements of the claim which are taught by Waris in view of Bastiaan further in view of Bungard. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Jones with the teachings of Waris in view of Bastiaan further in view of Bungard, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 7, Waris in view of Bastiaan further in view of Bungard teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the article identifier is assigned to the article after the communication system is coupled to the article.
 Jones, however, teaches that a tag embedded into a package may be programmed with an identifier before or after being affixed to or embedded within the package. (Jones: paragraphs [0028, 32]) It can be seen that each element is taught by either Waris in view of Bastiaan further in view of Bungard, or by Jones. Encoding the identifier either before or after affixing to the package does not affect the normal functioning of the elements of the claim which are taught by Waris in view of Bastiaan further in view of Bungard. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Jones with the teachings of Waris in view of Bastiaan further in view of Bungard, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claims 16-17, Waris in view of Bastiaan further in view of Bungard further in view of Jones teaches the limitations of these claims which are substantially identical to those of claims 6-7, and these claims are rejected for the same reasons as claims 6-7, as outlined above. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waris in view of Bastiaan further in view of Bungard further in view of Chandaria et al. (U.S. PG Pub. No. 20130151434; hereinafter "Chandaria").
As per claim 10, Waris in view of Bastiaan further in view of Bungard teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein remotely controlling operation of the article further comprises controlling relates of user content through the article.
 Chandaria, however, teaches that when a user opens a package, a device within the package may be triggered to send content to a user's device via an NFC interface. (Chandaria: paragraph [0054]) Chandaria teaches combining the above elements with the teachings of Waris in view of Bastiaan further in view of Bungard for the benefit of overcoming at least some of the drawbacks relating to the process of establishing the location, routing, actual time and location of receipt, and opening of a package or envelope. (Chandaria: paragraph [0020]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chandaria with the teachings of Waris in view of Bastiaan further in view of Bungard to achieve the aforementioned benefits.
As per claim 20, Waris in view of Bastiaan further in view of Bungard further in view of Chandaria teaches the limitations of this claim which are substantially identical to those of claim 10, and this claim is rejected for the same reasons as claim 10, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628